NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
DELARICK EVANS,
Plain.tiff~Appellant,
V.
UNITED STATES,
Defen,dant-Appellee.
2011-5115 _
Appeal from the United States Court of Federal
Claims in case no. 11-CV-245, Judge Christine O.C.
Mil1er.
ON MOTION
ORDER
The petitioner moves for leave to proceed in forma
pauperis
Evans is incarcerated Pursuant to the Prisoner Liti-
gati0n Reform Act of 1995, this court may not authorize
the prosecution of an appeal by a prisoner without the
prepayment of fees 28 U.S.C. § 1915. A prisoner is no
longer afforded the alternative of proceeding without
payment of filing fees, but must, in time, pay the $450

EVANS V. US 2
filing fee in its entirety When funds exist, an initial
partial payment must be made consisting of 20% of the
greater of (a) the average monthly deposits to the pris-
oner’s account or (b) the average monthly balance in the
prisoner’s account for the six-month period immediately
preceding the filing of the notice of appeal 28 U.S.C. §
1915(b)(1). Thereafter, the prisoner is required to make
monthly payments of 20% of the preceding 1nonth’s in-
come credited to the prisoner’s account. 28 U.S.C. §
l915(b)(2). The agency with custody of the prisoner must
forward payments from the prisoner’s account each time
the amount in the account exceeds $10 until the $450
filing fee is paid in full Id.
Upon consideration thereof,
lT lS 0RDERED THAT2 ‘
The motion for leave to proceed in forma pauperis is
denied. .
FoR THE CoURT
DEC 28 2011
/ sf J an Horbaly
Date J an Horbaly
Clerk
cc: Delarick Evans
Joseph D. Ke1ler, Esq. 9-3 F§\¢L€1!'9R
`B_Z0l1
:'E'i-»
st ='»°
"° §§
55 §H'l|"'
l_¥"l
2-\P
s2O
JAN HORBALY
OLERK